Citation Nr: 1511293	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  05-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an automobile and adaptive equipment or adaptive equipment only. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This matter was remanded by the Board in July 2007, June 2010, and July 2012 for further development and is now ready for disposition.

The Board apologizes for the delays in the adjudication of this case.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran does not have loss of use of one or both hands or feet due to a service-connected disability; moreover, there is no evidence of ankylosis of either knee, anatomical loss of any extremity, or permanent impairment of vision of both eyes, and service connection is not in effect for any disabilities affecting the hips.


CONCLUSION OF LAW

The criteria for entitlement to an automobile or adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.808, 4.63 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(b)(1).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. 

A veteran who does not qualify as an "eligible person" under the aforementioned criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips, and adaptive equipment is deemed necessary for the Veteran's licensure and safe operation of a vehicle.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 

The Veteran is service connected for ankylosing spondylitis, lumbar laminectomy with radiculopathy of the bilateral lower extremities, rated as 60 percent disabling; posttraumatic stress disorder, rated as 30 percent disabling; atrial fibrillation status post AICD placement associated with coronary artery disease, rated as 100 percent disabling; a residual scar of the lumbar spine, rated as noncompensable (zero percent); and is in receipt of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  He is not service connected for an eye disability and his entitlement to these benefits will therefore be dependent on whether his ankylosing spondylitis results in the loss/loss of use of at least one foot, or the ankylosis of at least one knee or hip.

Turning to the merits of the claim, private treatment records include a May 2000 report which indicates that the Veteran was about 5 months post laminectomy and reflects complaints of aches and weakness in the legs.  In July 2000, he was doing well overall, but complained of fatigue while ambulating stairs.  A February 2004 report reflects and impression of ankylosing spondylitis, right SI joint inflammation, failed back syndrome, facet joint syndrome, and trochanteric bursitis.  

VA treatment records include an August 2004 report which shows that the Veteran walked at least 3/4 mile each day and exercised one hour, including leg and hip exercises.

Private treatment records dated in October 2004 reflect the Veteran's complaint of minor leg weakness, but the Veteran was able to ambulate and perform most of his activities.  In March 2005, his feet dragged, especially on the left.  In April 2005, the Veteran was ambulating with the aid of a cane after receiving two back injections.  A July 2005 report reflects that he was going to the gym, exercised daily, and seemed to have things under control.

In an October 2007 statement, the Veteran indicated that he took a lot of pain medication, used his cane to walk short distances, and was in constant back and bilateral leg pain.

Pursuant to the Board's June 2010 remand, a July 2010 VA opinion was obtained.  Dr. J.C.M. stated that a review of the Veteran's history and examination of his X-rays disclosed that his service-connected ankylosing spondylitis resulted in the loss of "reliable use" of his lower extremities.  He opined that the "loss of reliability of his lower extremities in particular affected his function of balance and propulsion." The examiner stated that he did not have any lower extremity amputations and that he had unfavorable ankylosis related to his service-connected back disability.  He further opined that the Veteran should be considered for both automotive and adaptive equipment for mobilization in view of the unfavorable ankylosis of the lumbar spine.  He concluded that the Veteran's disease course would increase over time and that the appropriate equipment would be very beneficial in establishing and maintaining function. 

In a July 2012 remand, the Board explained that the July 2010 medical opinion did not contain sufficient detail to decide the claim on appeal and remanded the claim for a VA examiner to adequately discuss whether the Veteran's service-connected lumbar spine resulted in "loss of use of at least one foot" or whether there was ankylosis of at least one knee or hip.

Pursuant to the July 2012 Remand, in the Veteran underwent a VA Disability Benefits Questionnaire (DBQ) back examination in December 2012 at which time the examiner indicated a past medical history of ankylosing spondylitis and spinal stenosis (lumbar).  The Veteran complained of flare-ups due to walking, prolonged sitting, standing, bending, lifting, sitting, driving, and working.  It was noted that he was unable to work due to great difficulty transferring from a wheelchair and had "very minimal ambulatory capacity."  He had marked fatigability associated with a simple transfer from the bed to a chair and was unable to remain seated comfortably to perform meaningful work.

With regard to whether the Veteran's service-connected back disability had effectively resulted in the loss/loss of use of at least one foot or the ankylosis of at least one knee or hip, the examiner opined that "there is no evidence on physical examination of loss of the use of at least one knee or hip-secondary to the ankylosing spondylitis and the effects of the lumbar laminectomy."  The examiner explained that there were no accompanying changes associated with the characteristics of organic changes including trophic and circulatory disturbances and/or other concomitants confirmatory of complete paralysis of the common peroneal nerve (i.e., no unfavorable ankylosis of the knees, unfavorable complete ankylosis of two major joints, shortening of the lower extremities, complete paralysis of external popliteal nerve, or foot drop).

The examiner also opined that the Veteran has moderate bilateral hip degenerative changes that limit his mobility, but that those changes are not necessarily a consequence of the ankylosing spondylosis.  Rather, they are more likely related to age/occupation.

In a February 2013 report of contact, the Veteran contended that his back disability had worsened, that he had lost the use of his legs, and that he used an electric wheelchair.

In connection with Veteran's claim for an increased rating for his service-connected back disability, he underwent a VA DBQ back examination in April 2013.  During flare-ups, he had problems with prolonged walking, standing, and was unable to use foot controls.  He occasionally used a wheelchair, regularly used a walker, and always used a cane.  Due to his back disability, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Radiculopathy of the lower extremities was noted.  The examiner diagnosed degenerative joint disease, ankylosing spondylitis disease, sacroiliitis, post-surgical changes and IVDS.  The examiner opined that the Veteran's thoracolumbar spine (back) condition caused great difficulty transferring from a wheelchair, very minimal ambulatory capacity, and resulted in loss of both active and progressive range of motion.  However, the examiner did not opine that there was loss of use of the feet.
The Board finds that the criteria for entitlement to a certificate of eligibility for financial assistance in acquiring an automobile or other conveyance or specially adaptive equipment have not been met.  The evidence does not show that he has a loss of actual remaining function of either leg, foot, or hand, due to his service-connected disabilities such that he would be equally well served by an amputation stump at the site of election below either knee, or elbow, with use of a suitable prosthesis.  See 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  In this regard, the April 2013 VA examiner opined that due to the Veteran's back disability, there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Nor is the evidence sufficient to show that he has ankylosis of one or both knees or one or both hips.  In this regard, while the December 2012 VA examiner diagnosed bilateral hip degenerative changes which limits the Veteran's mobility, the examiner opined that those changes are likely related to his age/occupation. 

In summary, the evidence is insufficient to show that the Veteran's service-connected disabilities have resulted in ankylosis of a knee, the loss, or loss of use of, a foot or a hand, or permanent impairment of vision of both eyes to the required specified degree.  The December 2012 VA opinion of Dr. J. C.M. clearly weighs against the claim.  Although the examiner stated that the Veteran should be provided with the benefit sought in a July 2010 opinion, this recommendation was based on the opinion that the Veteran's back disability resulted in the loss of "reliable use" of his lower extremities as opposed to "loss of use" of his lower extremities which is the correct criteria pursuant to the criteria 38 C.F.R. § 3.808(b)(1).  In his December 2012 VA opinion, the examiner opined that "there is no evidence on physical examination of 'loss of the use' of at least one knee or hip-secondary the ankylosing spondylitis and the effects of the lumbar laminectomy."

It is important for the Veteran to understand that in reaching this decision, the Board has considered the Veteran's complaints of being unable to ambulate during flare-ups which he has daily and confinement to a wheelchair.  In February 2013, he alleged that he has lost the use of his legs.  However, while the April 2013 examiner indicated that he had ambulatory capacity, although it was minimal, and that he only occasionally used his wheelchair.  

More importantly, while the examiner opined that the back disability resulted in the "loss of active and passive range of motion of his legs," the examiner did not indicate that it resulted in the "loss of use of at least one foot, or the ankylosis of at least one knee or hip."  The Board finds that the post-service medical records, as a whole, provide evidence against this claim, indicating that the Veteran does not meet the requirements needed to receive the benefit sought, outweighing the Veteran's contentions.

Accordingly, the Board must find that the preponderance of the evidence is against the Veteran's claim, and that the claim of entitlement to a certificate of eligibility for financial assistance in acquiring an automobile or other conveyance or specially adaptive equipment must be denied.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. §§ 3.808, 4.63.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran letters in July 2004 and July 2007, which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations and opinions were obtained in July 2010 and December 2012 (pursuant to the Board's remands) and in April 2013.  In sum, the Board finds that the examination reports and opinions show that the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough spine examinations, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App.  303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

ORDER

Entitlement to an automobile and adaptive equipment or adaptive equipment only, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


